Rehearing granted, December 13, 2006



                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4043



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM GLENN CASTEVENS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-04-268)


Submitted:   March 8, 2006                 Decided:   March 21, 2006


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Glenn Castevens pled guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).   He was sentenced to forty months in prison.   Castevens now

appeals his sentence.   We affirm.



                                 I

           Following Castevens’ conviction, a presentence report

(psr) was prepared.     The base offense level was 20.      See U.S.

Sentencing Guidelines Manual § 2K2.1(a)(4)(A) (2004). After a

three-level decrease for acceptance of responsibility, see USSG

§ 3E1.1(b), the total offense level was 17.     Castevens’ criminal

history category was IV, and his resulting guideline range was 37-

46 months.

           Castevens filed written objections to the psr.         He

asserted that the calculation of his base offense level and his

placement in criminal history category IV violated the Sixth

Amendment under Blakely v. Washington, 542 U.S. 296 (2004).

           At sentencing, Castevens abandoned his Blakely objection

to the base offense level calculation.   The district court adopted

the psr without change and sentenced Castevens to forty months in

prison.   The court also calculated a “Blakely guideline range” of

21-27 months, based upon a total offense level of 12 and a criminal




                               - 2 -
history category of IV, and imposed an alternate Blakely sentence

of twenty-four months.



                                    II

           On appeal, Castevens first claims that his placement in

criminal history category IV violated the Sixth Amendment under

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and

Blakely.   Our review is de novo.    See United States v. Mackins, 315

F.3d 399, 405 (4th Cir. 2003).

           The   Supreme   Court   in    Booker   reaffirmed    the   prior

conviction exception of Almendarez-Torres v. United States, 523

U.S. 224 (1998).     Booker, 125 S. Ct. at 756.          That exception

remains good law.    We held after Booker that the Sixth Amendment

does not require the fact of a conviction to be submitted to the

jury or admitted by the defendant for it to serve as the basis of

a sentence enhancement.    United States v. Cheek, 415 F.3d 349, 352

(4th Cir.), cert. denied, 126 S. Ct. 640 (2005).               Furthermore,

where, as here, the defendant does not dispute any facts related to

his prior conviction, the district court’s determination of the

criminal history category does not violate the Sixth Amendment.

See Shepard v. United States, 544 U.S. 13,           , 125 S. Ct. 1254,

1263 (2005); United States v. Thompson, 421 F.3d 278, 285-86 (4th

Cir. 2005), cert. denied, __ U.S. __, 2006 WL 521274 (U.S. Mar. 6,

2006) (No. 05-7266). Under these authorities, Castevens’ placement


                                   - 3 -
in   criminal   history   category    IV    did   not   violate   the   Sixth

Amendment.



                                     III

             Castevens claims for the first time on appeal that the

district court erred by treating the guidelines as mandatory rather

than advisory, as Booker requires.            This claim is reviewed for

plain error.    See United States v. Olano, 507 U.S. 725, 732 (1993).

Because there is no nonspeculative basis suggesting that the

district court would have sentenced Castevens differently had the

guidelines been treated as advisory, we conclude that the court’s

plain error did not affect Castevens’ substantial rights, and we

decline to recognize the error.        See United States v. White, 405

F.3d 208, 224-25 (4th Cir.), cert. denied, 126 S. Ct. 668 (2005).*



                                     IV

           We accordingly affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented in



      *
      The district court announced an alternate sentence, presuming
that the base offense level of 20 might be an incorrect calculation
under Blakely. The court determined that the offense level might be
12 and found that Castevens’ guideline range in such a case would
be 21-27 months.    The court imposed an alternative sentence of
twenty-four months. In imposing the alternative sentence, however,
the court continued to treat the guidelines as mandatory rather
than advisory. Thus, the alternative sentence in no way suggests
that the court would have sentenced Castevens to a different
sentence under an advisory guideline scheme.

                                 - 4 -
the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED




                            - 5 -